CARROLL, Judge
(concurring specially)-
I concur in the judgment of this court that the trial court was without jurisdiction to grant a rehearing and change the judgment in substance, where the motion for rehearing was untimely (although it was only one day late). That proposition is settled in law, as shown by the decisions cited thereon in this court’s opinion. However, my concurrence in the reversal of the trial court’s second judgment, which is impelled by necessity to give effect to the proposition of law referred to above, is reluctant, because I consider, as did the trial judge, that the first judgment (unap-pealed) was wrong.